510 -/?
                                ELECTRONIC RECORD




COA #      05-13-01507-CR                         OFFENSE:       29.03


           Kevin Lamont Garden v. The State
STYLE:     ofTexas                                COUNTY:        Dallas

COA DISPOSITION:       MODIFY                     TRIAL COURT:   282nd Judicial District Court


DATE: 04/03/2015                  Publish: NO     TCCASE#:       F-1057354-S




                         IN THE COURT OF CRIMINAL APPEALS



          Kevin Lamont Garden v .The State of
STYLE:    Texas                                       CCA#              5I0-/C
     ^0 SB                             Petition       CCA Disposition:

FOR DISCRETIONARY REVIEW IN CC^i IS:                  DATE:

         ~K£pu$zl>                                    JUDGE:

DATE:      D^lllU/leif                                SIGNED:                            PC:

JUDGE:      fjL\ CfAAM^^                              PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD